This is a complaint under the provisions of R. S., Chap. 102. Trial before a jury resulted in a verdict against the defendant. He comes to this court upon motion for new trial on the usual grounds, and upon exceptions to admission of evidence, and to parts of the charge of the presiding Justice.
The motion cannot prevail because the defendant has not sustained the burden of showing that the verdict was clearly wrong or that the jury was influenced by prejudice, bias, or misunderstanding.
The evidence objected to was admissable as relating to ill-will between the defendant and witness, if not also upon other grounds. *592The charge of the presiding justice contains no incorrect statement of law. His comments upon testimony, based upon either evidence or arguments of counsel, did not transgress the bounds set by statute or common law. Motion overruled. Exceptions overruled.
Arthur Ritchie, for plaintiff.
H. C. Buzzell, for defendant.